DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020, 4/14/2020, 3/16/2020, and 12/13/2019 was considered by the examiner.
Claim Objections
Claims 33, 55, and 77 are objected to because of the following informalities.  Claim 33 recites a “rotatable member” and it is unclear from the detailed description.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (US 2015/0093146 A1; SATO) in view of Fukuchi (5,548,379) in view of HATTORI et al. (cited by applicant, JP2001-337511A; HATTORI, computer translation; listed as Tanizaki on 892 form).
Regarding claim 1, SATO teaches a cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus (shown in figure 2), said cartridge comprising: a developing roller 6 configured to develop a latent image; a developing frame 29 (inside PK for example) rotatably supporting said developing roller; a supporting member movably supporting said developing frame (PK for example); and a clutch 85 [0251] configured to be switchable between a state in which a driving force for rotating said developing roller is transmitted and a state in which the transmission of the driving force is blocked, said clutch being rotatable by the driving force [0249] and including a locked portion 272a. 
Regarding claim 5, the driving force inputted to said clutch is directed such as to urge said developing frame toward said developing position [0303].
Regarding claim 9, a cartridge further comprising a gear portion for outputting the driving force from said clutch 85 toward said developing roller 6 [0171].
Regarding claim 10, the gear portion has helical teeth, which are inclined such that said gear portion applies a load to said clutch in an axial direction when said gear portion outputs the driving force [0387]. 
Regarding claim 11, a cartridge further comprising a downstream transmission member 37, having a substantially cylindrical shape, for receiving the driving force, wherein at lease a part of said clutch is inside the cylindrical shape (several transmission member are cylindrical 36-37).
Regarding claim 12, said downstream transmission member 37 includes a shaft portion extending along a rotational axis thereof, and said clutch is provided with a hole portion, and wherein said shaft portion extends through said hole portion to engage said downstream transmission member 38 and said clutch with each other (37-38; shown in figure 8).
Regarding claim 13, said downstream transmission member 38 receives the driving force from said clutch from the shaft portion of said downstream transmission member 38 by a radially formed driving force receiving portion (37-38; shown in figure 8). 
Regarding claim 15, said clutch 85 is coaxial with a rotational axis of rotation of said developing frame relative to said supporting member.
Regarding claim 23, said clutch is a spring clutch [0244].
Regarding claim 24, wherein said clutch includes: a first transmission member 37 for transmitting the driving force, and a second transmission member 38 provided with a driving force receiving portion for receiving the driving force from said first transmission member 37, wherein said driving force receiving portion is configure to engage with and disengages disengage from said first transmission member 37 by advancement and retraction movement in a radial direction of said second transmission member (figure 1).
Regarding claim 26, said coupling portion 72 is coaxial with said clutch 85.
Regarding claim 27, said clutch includes a coupling member 72 provided with a driving force receiving portion 72f received configured to receive the driving force from outside of said cartridge, said coupling member 72 being rotatable about an axis, wherein said driving force receiving portion 72f of said coupling member 72 effects advancement and retraction movement in a radial direction of said coupling member (figure 1).
Regarding claim 28, said coupling member is configured to switch between a state in which said coupling member receives the driving force from the outside of said cartridge and a state in which said coupling does not receive the driving force, by the advancement and retraction movement of said driving force receiving portion of said coupling member (figure 1).
Regarding claim 33, a cartridge further comprising a rotatable member (4 or 6) rotatable about the axis between (a) a first rotational position for placing said driving force receiving portion 72f in the first receiving portion position and (b) a second rotational position for placing said driving force receiving portion in the second receiving portion position or for permitting movement of said driving force receiving portion from the first receiving portion position to the second receiving portion position.
Regarding claim 34, said rotatable member 4 or 6 is provided with an urging portion 95 for urging said driving force receiving portion toward said second receiving portion position when said rotatable member is moved to the second rotational position.
Regarding claim 35, said rotatable member 4 or 6 includes a holding portion 80-81 for holding said driving force receiving portion in the first receiving portion position when said rotatable member 4 or 6 is in the first rotational position.
Regarding claim 36, a rotation radius of said holding portion 80-81 is larger than a rotation radius of said driving force receiving portion 72f. 
Regarding claim 44, said first transmission member 37 includes an engaging portion 1037a for engaging with said driving force receiving portion 72.
Regarding claim 45, a projection 1038n for engagement of at least one of said engaging portion 1037a and said driving force receiving portion with the other of them.
Regarding claim 46, one of said engaging portion and said driving force receiving portion 72f is provided with a projection, and the other is provided with a recess for engagement with said projection (figure 11).
Regarding claim 47, said engaging portion and said driving force receiving portion 72 are provided with respective projections 1037n which are configured to engage with each other.
Claim 48, a plurality of such said driving force receiving portions are provided.
Claim 49, the second receiving portion position (72 not labelled) is placed at a position more remote from the axis than the first receiving portion position.
Claim 50, the second receiving portion position (72 not labelled) is placed at a position closer to the axis than the first receiving portion position.
Claim 56, said first driving force receiving portion 72f projects toward the axis.
Claim 57, a cartridge further comprising an urging member 95 for urging said rotatable member toward said second receiving portion position.
Claim 58, said urging member 95 is an elastic member. 
Claim 59, said rotatable member includes a second driving force receiving portion for receiving a second driving force for rotating said rotatable member from an outside of said cartridge (shown in figure 4 and 7).
Claim 60, said second driving force receiving portion projects toward outside of said cartridge.
Claim 61, said second driving force receiving portion projects in an axial direction in which the axis extends. 
Claim 62, said coupling member 72 projects more outward of said cartridge than said first driving force receiving portion in an axial direction in which the axis extends.
 Claim 68, said rotatable member includes a holding portion 80-81 for holding said first driving force receiving portion in the first receiving portion position when said rotatable member is in the first rotational position (shown in figure 4, 7).
Claim 69, a rotation radius of said holding portion 80-81 is larger than a rotation radius of said first driving force receiving portion (figure 7). 
Claim 70, a downstream transmission member, having a substantially cylindrical shape, for transmitting the driving force from said coupling member 72 
Claim 71, said downstream transmission member is provided with a gear portion for outputting the driving force toward said developing roller 4 (figure 1).
Claim 73, said supporting member rotatably support supports the photosensitive member 6, and said developing frame is movable between a developing position in which said developing roller 4 is close to said photosensitive member 6 and a non-developing position in which said developing roller is spaced from the photosensitive member, and wherein said urging member 95 for urging said developing frame (a) urges said developing frame toward the developing position when said developing frame is in the non-developing position, and (b) does not urge said developing frame when said developing frame is in the developing position (figure 7).
Claim 74, said coupling member 72 includes an elastic portion for supporting said first driving force receiving portion.
Claim 75, said coupling member 72 includes a cantilever for supporting said first driving force receiving portion.
Claim 76, said coupling member 72 is configured to rotate in a predetermined rotational direction when transmitting the driving force, and said 
Claim 77, said cartridge is detachably mountable to the main assembly which is provided with a first main assembly side coupling and a second main assembly side coupling which are coaxially provided, said first driving force receiving portion is configured to receive a first driving force from the first main assembly side coupling, and said rotatable member is configured to be rotated by said second main assembly side coupling. 
Claim 79, said holding portion 80-81 is configured to be rotatable about the axis.
Claim 80, said holding portion 80-81 projects outward of said cartridge.
Claim 81, said holding portion 80-81 projects more outward of said cartridge than said driving force receiving portion. 
Claim 83, said urging force receiving portion 45a is configured to rotate about the axis (figure 7 shows movement).
Claim 84, said urging force receiving portion 45a projects outward of said cartridge (shown in figure 7).
Claim 85, said urging force receiving portion 45a projects more outward of said cartridge than said driving force receiving portion in an axial direction in which the axis extends [0177].
Regarding claim 86, an electrophotographic image forming apparatus (shown in figure 2) comprises: a cartridge P; and said a main assembly of the electrophotographic image forming apparatus (shown in figure 3 (b)). 
SATO does not teach a control member as claimed.
Fukuchi teaches a control member for a clutch in an image forming apparatus and teaches the use of a control member to control its clutch devices (column 9, line 62- column 10, line 13).
 HATTORI teaches a control member.  A control member 30a, is rotatably supported by a supporting portion fixed on a supporting member 10a, for controlling the transmission and the blocking of the driving force by a clutch 31a, said control member 30a including a locking portion 34a engageable with a locked portion 37a, said control member 30a being configured such that said locking portion 34a is rotatable about said supporting portion between (a) a non-locking position (figure 4a) in which said locking portion is retracted from a rotation locus of said locked portion (figure to permit said clutch to transmit the driving force to said clutch, and (b) a locking position (figure 4b) in which said locking portion 
Regarding claim 2, said acting portion 29a is fixed relative to said developing frame 4a so as to be contactable to said control member 30a (figure 4a-4b).
Recording claim 3, said supporting member rotatably supports a photosensitive member Pa-Pd, and a distance between said developing roller 7b and the photosensitive member Pa changes by movement of said developing frame relative to said supporting member (figure 4a, 4b).
Regarding claim 4, said developing frame is movable relative to said supporting member between (a) a developing position in which said developing roller is close to the photosensitive member and a non-developing position in which said developing roller is spaced from the photosensitive member, wherein said locking portion moves to the locking position in accordance with movement of said developing frame to the non-developing position, and said locking portion 
Regarding claim 6, a force received by said acting portion from said control member when said locking portion is in the locking position (figure 4a-4b), and the driving force is inputted to said clutch ([0008] discussed above with respect to SATO in its background summary with respect to Hattori) is directed such as to urge said developing frame toward the developing position.
Regarding claim 7, wherein when said frame is in the developing position, said developing roller is in contact with the photosensitive member (shown in figure 4a).
Regarding claim 8, a cartridge further comprising an urging portion 29a configured to urge said developing frame toward the developing position when said developing frame is in the non-developing position, and configured not to urge said developing frame when said developing frame is in the developing position (its use is shown in figures 4a-4b).
Regarding claim 9, a cartridge further comprising a gear portion 86 for outputting the driving force from said clutch toward said developing roller (figure 27).
Regarding claim 14, said developing frame is rotatable relative to said supporting member.
Regarding claim 16, said acting portion includes a first acting portion for applying to said control member a force for rotating said locking portion to the locking position, and a second acting portion for applying to said control member a force for rotating said locking portion to the non-docking position (figure 4a-4b).
Regarding claim 17, said first acting portion and said second acting portion are disposed on a plane perpendicular to a rotation axis of said locking portion (the acting portion is three dimensional; therefore one of its planes is perpendicular to the axis).
Regarding claim 18, wherein when said locking portion locks said locked portion, and the driving force is inputted to said clutch 85 (Sato), said locking portion receives a force in a direction such as to move from the locked portion to the non-locking position (Hattori; figure 4a-4b).
Regarding claim 19, said control member includes a first acted-on portion for receiving from said acting portion a force for rotating said locking portion from the non-locking position to the locking position, and a second acted-on portion for receiving from said acting portion a force for rotating said locking portion from the locking position to the non-locking position, and wherein said acting portion is 
Regarding claim 20, said control member 23a is provided so as to contact to and space from said acting portion (figures 4a-4b).
Regarding claim 21, wherein when said locking portion is in the locking position, said locking portion is downstream of said supporting portion in the rotational moving direction of said clutch (figures 4a-4b).
Regarding claim 22, the cartridge further comprising a movement restricting portion for restricting movement of said locking portion beyond the locking position when said locking portion moves toward the locking position.
Regarding claims 25, a cartridge further comprising a coupling portion for receiving the driving force from an outside of said cartridge (figure 27, the motor is shown).
Regarding claim 29, a cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus, said cartridge comprising: a developing roller configured to develop a latent image; a developing frame rotatably supporting said developing roller; a supporting member supporting said developing frame so as to be movable between (a) a developing position for developing the latent image by said developing roller and (b) a non-developing 
Regarding claim 30, said supporting member rotatably supports a photosensitive member, wherein said developing roller is configured to be close to said photosensitive member when said developing device frame is in the developing position, and said developing roller is configured to be spaced from the photosensitive member when said developing device frame is in the non-developing position.
Regarding claim 31, a cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus, said cartridge comprising: a developing roller configured to develop a latent image; a spring clutch configure 
Regarding claim 32, a cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus, said cartridge comprising: a developing roller; a first transmission member for transmitting a driving force for rotating said developing roller by rotating about an axis; and a second transmission member, provided with a driving force receiving portion for receiving the driving force by engagement with said first transmission member, for transmitting the driving force from said first transmission member toward said developing roller by rotating about the axis, wherein the driving force receiving portion is configured to effect advancement and retraction movement in a radial direction of said second transmission member between (a) a first receiving portion position in which said driving force receiving portion is engaged with said first transmission member and (b) a second receiving portion position in which the engagement with said first transmission member is broken.
Regarding claim 37, said rotatable member is connected with said first transmission member so as to be rotatable with said first transmission member, and wherein the connection between said rotatable member and said first transmission member is configured to be broken when a torque for rotating said rotatable member exceeds a predetermined level (torque limiters are well known in the art to perform its function).
Regarding claim 38, a cartridge further comprising a torque limiter connecting said first transmission member and said rotatable member (torque limiters are well known in the art to perform its function).
Regarding claim 39, cartridge further comprising a control member 23a for controlling rotation of said rotatable member, said control member being movable between (a) a first control position for permitting rotation of said rotatable member and (b) a second control position for stopping the rotation of said rotatable member (shown in figures 4a-4b).
Regarding claim 40, said control member is configured to move, when the rotation of said rotatable member in a predetermined rotational direction is stopped, said rotatable member in a direction opposite to the predetermined rotational direction (figure 4a-4b).
Regarding claim 41, said control member includes a locking portion for locking a locked portion provided on said rotatable member, wherein said locking portion is movable between (a) a non-docking position retracted from a rotation locus of said locked portion and (b) a locking position for engaging with said locked portion to stop rotation of said locked portion (figure 4a-4b, discussed above).
Regarding claim 42, said cartridge includes a photosensitive member, wherein said control member is configure to be move to (a) the second control position in accordance with movement of said developing roller away from said photosensitive member and (b) the first control position in accordance with the movement of said developing roller toward the photosensitive member (shown in figures 1, 4a-4b).
Regarding claim 43, said cartridge includes a photosensitive member PK.
Regarding claim 51, a cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus, said cartridge comprising: a developing roller; a coupling member, provided with a first driving force receiving portion for receiving a first driving force for rotating said developing roller from [[an]] outside of said cartridge, for transmitting the first driving force toward the developing roller by rotating about an axis, wherein said first driving force 
Regarding claim 52, a cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus, said cartridge comprising: a developing roller; a coupling member, provided with a first driving force receiving portion for receiving a first driving force for rotating said developing roller from [[an]] outside of said cartridge, for transmitting the first driving force toward the developing roller by rotating about an axis, wherein said first driving force receiving portion projects toward the axis and configured to be movable between (a) a first receiving portion position and (b) a second receiving portion position 
Regarding claim 53, a cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus, said cartridge comprising: a developing roller; a coupling member, provided with a first driving force receiving portion for receiving a first driving force for rotating said developing roller from [[an]] outside of said cartridge, for transmitting the first driving force toward the developing roller by rotating about an axis, wherein said first driving force receiving portion is configured to be movable between (a) a first receiving portion position and (b) a second receiving portion position placed at a position more remote from the axis than the first receiving portion position; a rotatable member rotatable about the axis relative to said coupling member between (c) a first rotational position for placing said first driving force receiving portion in the first receiving portion position and (d) a second rotational position for moving said 
Regarding claim 54, a cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus, said cartridge comprising: a developing roller; a coupling member, provided with a first driving force receiving portion for receiving a first driving force for rotating said developing roller from [[an]] outside of said cartridge, for transmitting the first driving force toward the developing roller by rotating about an axis, wherein said first driving force receiving portion is configured to be movable between (a) a first receiving portion position and (b) a second receiving portion position placed at a position more remote from the axis than the first receiving portion position; and a rotatable member provided with a second driving force receiving portion for receiving a second driving force from an outside of said cartridge, said rotatable member being rotatable about the axis by the second driving force relative to said coupling member between (c) a first rotational position for placing said first driving force receiving portion in the first receiving portion position and (d) a second rotational position for moving said first driving force receiving portion to the second 
Regarding claim 55, a cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus, said cartridge comprising: a photosensitive member; a developing roller movable toward and away from said photosensitive member; a coupling member, provided with a first driving force receiving portion for receiving a first driving force for rotating said developing roller from [[an]] outside of said cartridge, for transmitting the first driving force toward the developing roller by rotating about an axis, wherein said first driving force receiving portion is configured to be movable between (a) a first receiving portion position and (b) a second receiving portion position placed at a position more remote from the axis than the first receiving portion position; a rotatable member rotatable about the axis relative to said coupling member between (c) a first rotational position for placing said first driving force receiving portion in the first receiving portion position and (d) a second rotational position for moving said first driving force receiving portion to the second receiving portion position or for permitting movement of said first driving force receiving portion to the second receiving portion position; and a control member for controlling rotation of said rotatable member, wherein said control member move moves to a first 
Regarding claim 63, the cartridge further comprising a control member for controlling rotation of said rotatable member, said control member being movable between (a) a first control position for permitting rotation of said rotatable member and (b) a second control position for stopping the rotation of said rotatable member.
Regarding claim 64, said control member is configured to move, when said rotatable member does not rotate in a predetermined rotational direction, said rotatable member in a direction opposite to the predetermined rotational direction.
Regarding claim 65, said control member includes a locking portion for locking a locked portion provided on said rotatable member, wherein said locking portion is movable between a non-locking position for retracting from a rotation locus of said locked portion to permit rotation of said rotatable member and (b) a 
Regarding claim 66,  said cartridge includes a photosensitive member, and wherein said control member moves to (a) the second control position in accordance with said developing roller moving away from said photosensitive member and (b) the first control position in accordance with said developing roller coming close to the photosensitive member (figures 1, 4a-4b).
Regarding claim 67, said cartridge includes a photosensitive member.
Regarding claim 72, a cartridge further comprising a developing frame rotatably supporting said developing roller, a supporting member for movably supporting said developing frame, an urging member configured to be switchable between a state in which said urging member urges said developing frame in accordance with movement of said developing frame and a state in which urging member does not urge said developing frame (figures 1, 4a-4b).
Regarding claim 78, a cartridge detachably mountable to a main assembly of an electrophotographic image forming apparatus, said cartridge comprising: a developing roller; a coupling member, provided with a driving force receiving portion for receiving a driving force for rotating said developing roller from outside of said cartridge, for transmitting the driving force toward said developing 
Claim 82, a cartridge (figure 2-4b) detachably mountable to a main assembly (shown in figure 1) of an electrophotographic image forming apparatus, said cartridge comprising: a developing roller; a driving force receiving portion for receiving a driving force for rotating said developing roller from an outside of said cartridge, said driving force receiving portion being configured to be rotatable about an axis between (a) a first receiving portion position and (b) a second receiving portion position more remote from the axis than said first receiving portion position; and an urging force receiving portion for receiving from outside of said cartridge an urging force for moving said driving force receiving portion 
Sato, Fukuchi, and Hattori are all concerned with cartridges for image forming apparatus.  Sato teaches a cartridge for an image forming apparatus that is control by a clutch. Fukuchi teaches using a control member to activate the developing clutches but does not discuss the physical configuration.  Hattori teaches a control member and discusses its physical configuration.  These above teachings are usable together since their teaching can be used to improve similar devices the same way.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Fukuchi and Hattori with the teaching of Sato to obtain improved control over the activation of a developing device. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references are US versions of some of the references cited by the applicant. 
Response to Arguments

This is in response to applicant arguments. Applicant’s arguments with respect to claim(s) 1-86 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claim objection remains because this term is critical to understanding of the invention.  During the first action, the examiner did not discern that the rotatable member was structure 475d.  The lack of clarity over this claim term is unacceptable regarding the future patent.  Please correct this term in the claims.
Further, the rejection has been updated with respect to the current understanding of which rotatable member.
Regarding claim 29, Sato teaches an urging member.  Regarding claim 31, Hattori teaches a spring clutch according to Sato which discusses it in paragraph [0008].  Regarding claim 51-55, the rotatable member has been cleared up by applicant admission that the member is 475d.  Regarding claim 78, the examiner does not agree with applicant arguments because the coupling member 4a does receive a driving force; therefore, it must have a driving force receiving portion. Regarding claim 82, it is known to receive a driving force from outside the cartridge.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG